
	

114 HR 4550 IH: PASS Act
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4550
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Mr. Weber of Texas (for himself, Mr. Yoho, Mr. Babin, Mr. Farenthold, Mr. Sessions, Mr. Palmer, Mr. Neugebauer, Mr. Palazzo, Mr. Gosar, Mr. Russell, Mr. Mullin, Mr. Olson, Mr. Sam Johnson of Texas, Mr. Cramer, Mr. Smith of Texas, Mr. Carter of Texas, Mr. Conaway, Mr. Marchant, Mr. Rohrabacher, and Mr. Barton) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To permit qualified law enforcement officers, qualified retired law enforcement officers, and
			 persons not prohibited by State law from carrying a concealed firearm to
			 carry a firearm, and to discharge a firearm in defense of self or others,
			 in a school zone.
	
	
 1.Short titleThis Act may be cited as the Protect Against School Shootings Act or the PASS Act. 2.Use of firearms in school zones by qualified law enforcement officers, qualified retired law enforcement officers, and persons not prohibited by State law from carrying a concealed firearm (a)Override of the Gun-Free School Zones Act of 1990Section 922(q) of title 18, United States Code, is amended—
 (1)in paragraph (2)— (A)by striking or at the end of clause (vi);
 (B)by striking the period at the end of clause (vii) and inserting ; or; and (C)by adding at the end the following:
						
 (viii)by a person who, under section 926D, may carry a concealed firearm in a school zone.; and (2)in paragraph (3)—
 (A)by striking or at the end of clause (iii); (B)by striking the period at the end of clause (iv) and inserting ; or; and
 (C)by adding at the end the following:  (v)by a person who, under section 926D, may carry a concealed firearm in a school zone..
					(b)Override of State law
 (1)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:
					
						926D.Use of firearms in school zones by qualified law enforcement officers, qualified retired law
			 enforcement officers, and persons not prohibited by State law from
 carrying a concealed firearmNotwithstanding the law of any State or any political subdivision thereof, a person who, under section 926B or 926C or the law of a State, may carry a concealed firearm may carry the firearm, and discharge the firearm in defense of self or others, in a school zone in any State..
 (2)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 926C the following new item:
					
						
							926D. Use of firearms in school zones by qualified law enforcement officers, qualified retired law
			 enforcement officers, and persons not prohibited by State law from
			 carrying a concealed firearm..
				
